Citation Nr: 1642278	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  07-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to September 26, 2007, for service-connected status post radical prostatectomy with erectile dysfunction.

2.  Entitlement to a rating in excess of 40 percent from September 26, 2007, for service-connected status post radical prostatectomy with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's appeal is current with the RO in Cleveland, Ohio.   

In a January 2010 rating decision, the RO granted an increased evaluation of 40 percent for status post radical prostatectomy with erectile dysfunction, effective September 26, 2007.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  Because he is presumed to be seeking the maximum possible evaluation, and because he has not expressed satisfaction with the assigned rating the issue remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In May 2011, the Board remanded the Veteran's claims for further development; the appeal has returned for further appellate review.

Following the February 2012 supplemental statement of the case, additional evidence, including VA treatment records, were added to the Veteran's claims file.  To date, the agency of original jurisdiction (AOJ) has not reviewed these files in connection with the claims listed on the title page; however, as the claims are being remanded, the AOJ will have the opportunity to review this evidence.

Finally, the Board notes that, in March 2012, the Veteran perfected an appeal as to the issues of entitlement to service connection for severe headaches, peripheral neuropathy, and chronic respiratory infections/sleep apnea, and he requested a Travel Board hearing.  In September 2014, he withdrew his request for a hearing; however, in March 2016, the Veteran reiterated his request for a hearing, and in August 2016, he was informed that his hearing was scheduled for April 6, 2017.  Because he is still awaiting a hearing on those issues, the Board finds it would be imprudent to take jurisdiction of those claims at this time. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claims.  As noted in the May 2011 remand, during his March 2011 hearing, the Veteran indicated that he received treatment for his prostate cancer from South Pointe Hospital.  In May 2011, the Board remanded appeal so that these records could be obtained.  In a June 2011 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, he indicated that his treatment providers were Dr. Lapeyrolerie and Dr. King, and that he received treatment from South Pointe Hospital in Cleveland, Ohio.  He also indicated that he received treatment from 2002 to the present for his prostate cancer.

In August 2011, the AOJ sent a letter to South Pointe Hospital requesting treatment records related to the Veteran's prostate cancer from 2002 to the present.  That same month, South Point Hospital submitted records concerning an emergency room visit in November 2003 when the Veteran complained of dizziness and lightheadedness.  None of the records concerned his treatment for prostate cancer.

There are treatment records from Dr. Lapeyrolerie associated with the claims file that the Veteran submitted in October 2007; however, those records are dated from May 2005 through March 2007, and subsequent VA treatment record show that he was still receiving private treatment thereafter.  See, e.g., August 2011 VA Urology Outpatient Note ("Followed at Southpoint for prostate cancer.").  The Board also notes that, in October 2007, the AOJ requested private treatment records from Dr. King, but no response was received.

Given that during his March 2011 hearing the Veteran indicated that he received ongoing treatment for his prostate cancer from Dr. Lapeyrolerie and Dr. King, and South Pointe Hospital, and given that the only private treatment records addressing his prostate cancer are dated from May 2004 through March 2007, there appears to be additional outstanding private treatment records that may be pertinent to his claims.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorizations for Dr. Lapeyrolerie and Dr. King, and South Pointe Hospital, to obtain any outstanding private treatment records.

Additionally, the AOJ should obtain outstanding VA treatment records dated after December 15, 2015.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Furthermore, relevant to his claim for a higher rating, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination to address the nature and severity of his service-connected status post radical prostatectomy with erectile dysfunction was in September 2011, now more than five years ago.  Because the medical evidence of record does not adequately address the current state of the Veteran's disability, and because his prior examination is are now more than five years old, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected status post radical prostatectomy with erectile dysfunction.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated after December 15, 2015.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request separate authorizations to obtain any outstanding private medical records, to specifically include records from Dr. Lapeyrolerie, Dr. King, and South Pointe Hospital.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtain any outstanding VA and/or private treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected status post radical prostatectomy with erectile dysfunction.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner must identify the current nature and severity of all of the manifestations of the Veteran's service-connected status post radical prostatectomy with erectile dysfunction.  In this regard, the examiner should detail the nature and severity of any renal dysfunction and urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present.

All opinions expressed must be accompanied by supporting rationale.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


